Exhibit 10.27

UNISYS CORPORATION

2005 DEFERRED COMPENSATION PLAN

(As amended and restated effective January 1, 2005

except as otherwise noted below)

Article I

Purpose & Authority

1.1 Purpose. The purpose of the Plan is to offer Eligible Executives the
opportunity to defer receipt of a portion of their compensation from the
Corporation, to receive Corporation Contributions and, effective for the period
January 1, 2007 through December 31, 2008, to receive Savings Plan Credits,
under terms advantageous to both the Eligible Executive and the Corporation and
subject to rules that are intended to satisfy the requirements of Code section
409A.

1.2 Effective Date. The Burroughs’ Officers Deferred Compensation Plan was
originally approved by the board of directors of Burroughs Corporation on
January 29, 1982. That plan, currently named the Unisys Corporation Deferred
Compensation Plan (the “Prior Plan”), has been amended and restated from time to
time since its original adoption. Deferrals of compensation earned and vested
before January 1, 2005 were made under that plan and amounts deferred under that
plan will continue to be subject to the rules set forth in that plan document.
This Plan was adopted February 10, 2005, effective January 1, 2005 (except as
otherwise specified below), for deferrals made on and after the Effective Date.
Deferrals of compensation earned and vested on or after the Effective Date will
be subject to the rules set forth in this Plan document as it may be amended
from time to time.

 

1



--------------------------------------------------------------------------------

1.3 Authority. Any decision made or action taken by the Corporation and any of
its officers or employees involved in the administration of this Plan, or any
member of the Board or the Committee arising out of or in connection with the
construction, administration, interpretation and effect of the Plan shall be
within the sole discretion of all and each of them, as the case may be, and will
be conclusive and binding on all parties. No member of the Board and no employee
of the Corporation shall be liable for any act or action hereunder, whether of
omission or commission, by any other member or employee or by any agent to whom
duties in connection with the administration of the Plan have been delegated or,
except in circumstances involving the member’s or employee’s bad faith, for
anything done or omitted to be done by himself or herself.

Article II

Definitions

2.1 “Account” means, for any Participant, each memorandum account established
for the Participant under Section 6.1.

2.2 “Account Balance” means, for any Participant as of any date and with respect
to any Account, the aggregate amount reflected in that Account.

2.3 “Annual Incentive Pay” means, for any individual, the amount payable, if
any, to such individual under the Unisys Executive Variable Compensation Plan
(or under any successor annual incentive plan of the Corporation) or under any
other similar annual incentive plan of the Corporation approved by the Senior
Vice President, Human Resources.

 

2



--------------------------------------------------------------------------------

2.4 “Beneficiary” means the person or persons designated from time to time in
writing by a Participant to receive payments under the Plan after the death of
such Participant or, in the absence of such designation or in the event that
such designated person or persons predeceases the Participant, the Participant’s
estate.

2.5 “Board” means the Board of Directors of the Corporation.

2.6 “Change in Control” means any of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Treasury Regulation section 1.409A-3(i)(5)) (a “Person”) of ownership of 30% or
more of the combined voting power of the then outstanding voting securities of
the Corporation (the “Outstanding Voting Securities”) during a 12-month period,
provided, however, that the acquisition by any corporation pursuant to a
transaction described in clauses (1), (2) and (3) of Section 2.6(c) will not
constitute a Change in Control; or

(b) During a 12-month period, individuals who constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or
disposition of assets of the Corporation that have a total gross fair market
value of more than 40% of the total gross fair market value of assets of the
Corporation immediately before the acquisition (a “Substantial Portion of
Assets”) within a 12-month period (a “Business Combination”), unless, in each
case following such Business Combination, (1) all or substantially all of the
individuals and entities who were the owners, respectively, of the then
outstanding shares of Stock (the “Outstanding Stock”) and Outstanding Voting
Securities immediately before the Business Combination own, directly or

 

3



--------------------------------------------------------------------------------

indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns (A) the Corporation or (B) a Substantial Portion of Assets
of the Corporation acquired within a 12-month period either directly or
indirectly through one or more Subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Stock and Outstanding Voting Securities, as the case may be,
(2) no Person (excluding any employee benefit plan (or related trust) of the
Corporation or the corporation resulting from the Business Combination) owns,
directly or indirectly, 30% or more of, the combined voting power of the then
outstanding voting securities of the corporation resulting from the Business
Combination except to the extent that the Person owned 30% or more of the
Outstanding Voting Securities before the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from the Business Combination were members of the Incumbent Board during the
12-month period immediately preceding the Business Combination; or

(d) Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation, but only to the extent that one Person acquires
a Substantial Portion of Assets of the Corporation within a 12-month period in
connection with such transaction.

The rules of this Section 2.6 shall be interpreted and applied in accordance
with the provisions of Treasury Regulation section 1.409A-3(i)(5).

 

4



--------------------------------------------------------------------------------

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

2.8 “Committee” means the Compensation Committee of the Board, such other
committee as may be appointed by the Board to administer the Plan or the person
or persons to whom the Compensation Committee or such other committee may have
delegated any of the Committee’s authority to administer the Plan.

2.9 “Corporation” or “Unisys” means Unisys Corporation.

2.10 “Corporation Contributions” means discretionary amounts that are credited
by the Corporation to the Corporation Contributions Accounts of eligible
Participants at any time based on individual or corporate performance or such
other criteria as is deemed appropriate by the Corporation.

2.11 “Corporation Contributions Account” means that portion of a Participant’s
Account to which any Corporation Contributions under the Plan for him or her are
credited.

2.12 “Deferral Election” means an election by an Eligible Executive to defer a
portion of his or her compensation from the Corporation under the Plan, as
described in Section 3.1.

2.13 “Effective Date” means, except as otherwise noted herein, January 1, 2005,
the original effective date of the Plan.

2.14 “Eligible Executive” means, for any calendar year, an employee of the
Corporation (a) whose base salary from the Corporation equals or exceeds 70

 

5



--------------------------------------------------------------------------------

percent (70%) of the maximum amount of compensation that is permitted to be
taken into account under Code section 401(a)(17) and who is eligible to receive
Annual Incentive Pay or sales commissions, (b) whose base salary from the
Corporation equals or exceeds the maximum amount of compensation that is
permitted to be taken into account under Code section 401(a)(17), or (c) who
satisfies any other eligibility criteria established by the Committee.

2.15 “Fair Market Value” means, on any date, the sales price of a share of
Unisys Common Stock (a) on the New York Stock Exchange as of the official close
of the New York Stock Exchange at 4:00 p.m. U.S. Eastern Standard Time or
Eastern Daylight Time, as the case may be, on such date, or (b) on such other
stock exchange, designated by the Committee in its sole discretion, as of the
official close of such exchange on such date.

2.16 “Investment Measurement Option” means any of the hypothetical investment
alternatives available for determining the additional amounts to be credited to
a Participant’s Account under Section 6.2. As of the Effective Date, the
Investment Measurement Options available are generally the investment options
available to eligible participants under the USP. Performance Unit Compensation
deferred under the Plan will be held as Stock Units.

2.17 “Participant” means an Eligible Executive or former Eligible Executive who
has made a Deferral Election and/or received Savings Plan Credits and/or
Corporation Contributions and who has not received a distribution of his or her
entire Account Balance.

 

6



--------------------------------------------------------------------------------

2.18 “Performance Unit Compensation” means any amount payable to an Eligible
Executive as a result of the Eligible Executive’s vesting in a Performance Unit
award (including, but not limited to, share unit and restricted share unit
awards) made under the terms of the Unisys Corporation 2003 Long-Term Incentive
and Equity Compensation Plan or, effective as of April 26, 2007, the Unisys
Corporation 2007 Long-Term Incentive and Equity Compensation Plan, or any
successor equity-based incentive compensation plan.

2.19 “Plan” means the Unisys Corporation 2005 Deferred Compensation Plan, as set
forth herein and as amended from time to time.

2.20 “Revised Election” means an election made by a Participant, in accordance
with Section 7.2, to change the date as of which payment of his or her Account
Balance is to commence and/or the form in which such payment is to be made.

2.21 “Savings Plan Credits” means, effective for the period January 1, 2007
through December 31, 2008, amounts automatically credited by the Corporation to
the Savings Plan Credits Accounts of eligible Participants in accordance with
the provisions of Article IV of the Plan.

2.22 “Savings Plan Credits Account” means that portion of a Participant’s
Account to which any Savings Plan Credits under the Plan for him or her are
credited.

2.23 “Separation from Service” with respect to a Participant means the
Participant’s death, retirement or other termination of employment with the

 

7



--------------------------------------------------------------------------------

Corporation as determined in accordance with Code section 409A and the
regulations thereunder. A Participant shall be considered to have terminated
employment for this purpose when the Participant and the Corporation anticipate
that the Participant will no longer perform services, as an employee or
independent contractor, after a certain date or that the level of services the
Participant would perform after such date, as an employee or independent
contractor, will permanently decrease to no more than 20 percent (20%) of the
average level of the Participant’s services performed over the immediately
preceding 36-month period.

2.24 “Stock Units” means Unisys common stock-equivalent units. Each Stock Unit
represents the equivalent of one share of Unisys common stock; therefore, the
value of a Stock Unit on any given date is the Fair Market Value of a share of
Unisys Common Stock on that date.

2.25 “USP” means the Unisys Savings Plan, as amended from time to time.

2.26 “Valuation Date” means each business day on which the New York Stock
Exchange (or such other stock exchange designated by the Committee in its sole
discretion) is open, each of which is a date on which the interest of a
Participant in each of the Participant’s Accounts is valued.

 

8



--------------------------------------------------------------------------------

Article III

Deferral of Compensation

3.1 Deferral Election.

(a) During any calendar year, each individual who is an Eligible Executive for
such calendar year may, by properly completing and filing a Deferral Election in
the form and manner prescribed by the Committee, elect to defer:

(1) all or a portion of his or her salary that, absent deferral under this Plan
but giving effect to any deferral or salary deduction election under any other
plan maintained by the Corporation (other than the USP), would be paid to him or
her for services rendered during the next following calendar year; and/or

(2) up to 75 percent (75%) of his or her sales commissions that, absent deferral
under this Plan but giving effect to any deferral or salary deduction election
under any other plan maintained by the Corporation (other than the USP), would
be paid to him or her for sales made during the next following calendar year;
and

(3) all or a portion of his or her Annual Incentive Pay that, absent deferral
under this Plan, but giving effect to any deferral or salary deduction election
under any other plan maintained by the Corporation (other than the USP), would
be paid to him or her in the next following calendar year.

(b) To be effective, generally an Eligible Executive’s Deferral Election:

(1) with respect to salary or sales commissions must be properly completed and
filed by (A) the date specified by the Committee, which shall be no later than
October 31 of the calendar year immediately preceding the calendar year in which
the amounts to be deferred, absent deferral, would be earned by the Eligible
Executive, or (B) if no date is specified by the Committee, by October 31 of the
calendar year immediately preceding the calendar year in which the amounts to be
deferred, absent deferral, would be earned by the Eligible Executive; provided,
however, that, effective January 1, 2007, for Deferral Elections for years
beginning on or after January 1, 2008, December 20 shall be substituted for
October 31 in clauses (A) and (B) of this Section 3.1(b)(1); and

 

9



--------------------------------------------------------------------------------

(2) with respect to Annual Incentive Pay must be properly completed and filed by
June 30 of the calendar year for which the Annual Incentive Pay will be paid.

(c) Notwithstanding Section 3.1(b), an individual who becomes an Eligible
Executive after January 1 of a calendar year may make and file a Deferral
Election on or before the date that is 30 days after the date on which he or she
becomes an Eligible Executive with respect to salary and/or sales commissions
that, absent deferral, would be earned by him or her during the remainder of the
calendar year after he or she filed the election, with such Deferral Election
becoming effective as soon as administratively practicable after it is properly
completed and filed, and an Eligible Executive may also file a Deferral Election
within such 30-day period with respect to salary and/or sales commissions that,
absent deferral, would be earned in the subsequent calendar year regardless of
whether such 30-day period ends after October 31 of the

 

10



--------------------------------------------------------------------------------

preceding year or, for years beginning on or after January 1, 2008, December 20
of the preceding year. An Eligible Executive may make a Deferral Election under
this Section 3.1(c), (1) when he or she initially becomes an Eligible Executive,
or (2) effective January 1, 2009, at any subsequent time if he or she becomes an
Eligible Executive again after having ceased to be an Eligible Executive at a
previous time, and if he or she either had received his or her entire Account
Balance attributable to his or her prior period of service as an employee before
becoming an Eligible Executive again or had not been an Eligible Executive at
any time during the 24-month period ending on the date he or she became an
Eligible Executive again. An Eligible Executive’s service as an employee prior
to the Effective Date and his or her account under the Prior Plan, if any, shall
be taken into account in applying these rules.

(d) In addition to the Deferral Elections described in Section 3.1(a), an
Eligible Executive may make a Deferral Election with respect to Performance Unit
Compensation that, absent deferral, would be paid to the Eligible Executive. To
be effective, a Deferral Election with respect to Performance Unit Compensation
must be made in writing by the Eligible Executive on or before the date on which
the award of Performance Unit Compensation that the Eligible Executive intends
to defer is granted to the Eligible Executive.

(e) Once made, a Deferral Election shall become effective upon receipt by the
Corporate Executive Compensation Department and, except to the extent otherwise
provided in Section 7.2., will become irrevocable as of the relevant date
specified in Section 3.1(b) through or (d), as the case may be, above. An
Eligible Executive’s Deferral Election must specify either a percentage or a
certain dollar amount

 

11



--------------------------------------------------------------------------------

of his or her salary, sales commissions, and/or Annual Incentive Pay, and/or a
percentage of his or her Performance Unit Compensation, to be deferred under the
Plan. In addition, the Deferral Election must specify the portion of the year,
if less than the full year, to which the Deferral Election is to apply.
Notwithstanding the foregoing, if the amount that the Eligible Executive has
elected to defer from any payment of compensation otherwise payable to him or
her is greater than the maximum amount that would enable the Corporation to
withhold any applicable federal, state, local and foreign income or employment
taxes (including, but not limited to, taxes required to be withheld with respect
to any Savings Plan Credits made on behalf of the Eligible Executive), any
payroll deductions elected by the Eligible Executive before the beginning of the
calendar year, or any amounts required to be withheld pursuant to a domestic
relations order (as defined in Code section 414(p)), the Corporation will reduce
the amount of the deferral to the maximum amount that will enable the
Corporation to effect such tax withholding and payroll deductions.

(f) An Eligible Executive’s Deferral Election must also specify the date on
which payment of the Eligible Executive’s Account Balance is to commence and the
form in which such payment is to be made.

(1) The Eligible Executive must specify the date as of which payment of his or
her Account Balance is to commence and may specify that such payment is to
commence:

(A) as of his or her Separation from Service;

 

12



--------------------------------------------------------------------------------

(B) as of a specific date that is at least two years after the end of the
calendar year containing the date on which the amounts to be deferred, absent
deferral, would be paid to the Eligible Executive;

(C) upon the Eligible Executive’s becoming disabled (within the meaning of Code
section 409A);

(D) upon a Change in Control of the Corporation; or

(E) upon the earlier (or earliest) to occur of two (or more) dates described in
(A) – (D) of this Section 3.1(f)(1).

(2) The Eligible Executive must specify the form in which payment of his or her
Account Balance is to be made and may specify that such payment is to be made
either in a single sum or in annual installments. If the Eligible Executive
elects a specific date for payment to commence under Section 3.1(f)(1)(B), then
for payment(s) commencing on such date, the Eligible Executive may not elect an
installment payment over a period shorter than two years or longer than five
years.

(3) Notwithstanding the foregoing, a Participant may not elect a form of payment
to the extent that such an election would cause any payments to be made after
the March 31 first following the date that is 20 years after the date of the
Participant’s Separation from Service.

(4) Notwithstanding the foregoing, if an Eligible Executive has elected that
distribution be made pursuant to Section 3.1(f)(1)(A) above, and the Eligible
Employee is a “specified employee” within the meaning of Code section 409A and
as

 

13



--------------------------------------------------------------------------------

designated by the Committee, distribution in the form of a single sum will be
made on, and distribution in the form of installments will commence on, the
first day of the seventh month following the date of the Eligible Executive’s
Separation from Service.

(g) Deferrals of an Eligible Executive’s salary or sales commission shall be
credited to the Plan ratably throughout the year (or, where applicable, the
portion of the year) to which the Deferral Election applies. Deferrals of an
Eligible Executive’s Annual Incentive Pay and Performance Unit Compensation
shall be credited in a single sum. Any deferral will be credited to the Plan as
soon as administratively practicable after the date on which the amount, absent
deferral, would be payable to the Participant.

(h) Unless an Eligible Executive’s Deferral Election specifically provides
otherwise, his or her Deferral Election with respect to salary or sales
commission shall expire as of the last day of the calendar year for which the
Deferral Election was made, and his or her Deferral Election with respect to
Annual Incentive Pay or Performance Unit Compensation shall expire as of the
date on which the Annual Incentive Pay or Performance Unit Compensation that is
the subject of the Deferral Election is credited under the Plan.

(i) Notwithstanding the foregoing or any provision of the Prior Plan, if an
Eligible Executive who has an account under the Prior Plan receives a payment
from his or her account under the Prior Plan pursuant to Section 6.3 of the
Prior Plan (or any successor to such provision of the Prior Plan) during any
year, the Eligible Executive may not make a Deferral Election under this Plan
for the two years (or one year, for the period January 1, 2005 through
December 31, 2008) immediately following the year in

 

14



--------------------------------------------------------------------------------

which he or she requested the payment under the Prior Plan, and any Deferral
Election that the Eligible Executive purports to make for those two years (or
that one year, for the period January 1, 2005 through December 31, 2008) shall
not be given effect.

Article IV

Savings Plan Credits

4.1 Savings Plan Credits. Savings Plan Credits will not be made on or after
January 1, 2009.

4.2 Vesting. Effective January 1, 2007:

(a) Participants will be fully vested in their Savings Plan Credits Accounts, if
any.

(b) Notwithstanding any provision of the Plan to the contrary, any amounts
credited to a Participant’s Savings Plan Credits Account will be immediately
forfeited in the event it is found by the Committee that a Participant, either
during or following Separation from Service, willfully engaged in any activity
which is determined by the Committee to be materially adverse or detrimental to
the interests of the Corporation, including, but not limited to, any activity
which might reasonably be considered by the Committee to be of a nature
warranting dismissal of an employee for cause. While the Committee’s decision is
pending, the Committee may suspend the payment of benefits to such Participant,
and will furnish notice to the Participant of such review. The Committee will
consider in its deliberation relative to this provision any explanation or
justification submitted to it in writing by the Participant within 60 days
following the giving of such notice. The acceptance by a Participant of any
benefit under

 

15



--------------------------------------------------------------------------------

this Plan shall constitute an agreement with the provisions of this Plan and a
representation that he or she is not engaged or employed in any activity serving
as a basis for suspension or forfeiture of benefits hereunder. The Committee may
require each Participant eligible for a benefit under this Plan to acknowledge
in writing prior to payment of such benefit that he or she will accept payment
of benefits under this Plan only if there is no basis for such suspension or
forfeiture.

4.3 Timing of Savings Plan Credits. Savings Plan Credits to a Participant’s
Savings Plan Credits Account under Section 4.1(a) will commence to be credited
each payroll period following the first payroll period for the calendar year in
which the Participant’s compensation (as defined under the USP) exceeds the
maximum amount of compensation that is permitted to be taken into account under
Code section 401(a)(17). Savings Plan Credits to a Participant’s Savings Plan
Credits Account pursuant to Section 4.1(b) will be credited to the Plan ratably
throughout the year (or, where applicable, the portion of the year) to which the
corresponding Deferral Election applies. Any Savings Plan Credits will be
credited to the Plan as soon as administratively practicable after the
applicable pay period to which such Savings Plan Credits are applicable. This
Section 4.3 will not apply on or after January 1, 2009.

4.4 Distribution of Savings Plan Credits. Amounts credited to a Participant’s
Savings Plan Credits Account will be distributed to the Participant as a single
sum distribution upon his or her Separation from Service; provided, however,
that if the Participant is a “specified employee” (within the meaning of Code
section 409A and as designated by the Committee) at such time, distribution will
be made in a single sum on the first day of the seventh month following the date
of the Participant’s Separation from Service.

 

16



--------------------------------------------------------------------------------

Article V

Corporation Contributions

5.1 Corporation Contributions. The Corporation may make Corporation
Contributions to a Participant’s Corporation Contributions Account from time to
time.

5.2 Vesting. Participants will vest in their Corporation Contributions Accounts
according to the schedule established by the Corporation when the Corporation
Contribution is made to that Corporation Contributions Account. Notwithstanding
the foregoing, if a Participant dies while employed by the Corporation, the
Participant will be fully vested in all his Corporation Contributions Accounts,
if any.

Article VI

Treatment of Deferred Amounts

6.1 Memorandum Account.

(a) The Corporation shall establish on its books a separate Account for each
Participant for each calendar year in which the Participant defers amounts
pursuant to a Deferral Election. In addition, Corporation Contributions, if any,
and, effective January 1, 2007, Savings Plan Credits, if any, will be credited
to a Participant’s Account and recorded in a separate Corporation Contributions
Account and Savings Plan Credits Account, respectively, therein. Performance
Unit Compensation will be credited to the Participant’s Account as Stock Units.
As of each Valuation Date, incremental amounts determined in accordance with
Section 6.2 will be credited or debited to each

 

17



--------------------------------------------------------------------------------

Participant’s Account. Any payments made to or on behalf of the Participant and
for his or her Beneficiary shall be debited from the Account. No assets shall be
segregated or earmarked with respect to any Account, and no Participant or
Beneficiary shall have any right to assign, transfer, pledge or hypothecate his
or her interest or any portion thereof in his or her Account. The Plan and the
crediting of Accounts hereunder shall not constitute a trust or a funded
arrangement of any sort and shall be merely for the purpose of recording an
unsecured contractual obligation of the Corporation.

(b) If the Corporation shall issue a stock dividend on the Unisys Common Stock,
stock dividend equivalents shall be credited to the Participant’s Stock Units
Account, as of the dividend payment date, as Stock Units in the same amount as
the stock dividends to which the Participant would have been entitled if the
Stock Units were shares of Unisys Common Stock. Cash dividends, if any, shall be
credited to the Stock Units Account, as of the dividend payment date, in the
form of Stock Units based on the Fair Market Value of the Unisys Common Stock on
the dividend payment date. The Stock Units Account shall be appropriately
adjusted to reflect splits, reverse splits, or comparable changes to the
Corporation’s Common Stock.

6.2 Investment Measurement Options.

(a) Subject to the provisions of this Section 6.2, a Participant’s Account shall
be credited or debited with amounts equal to the amounts that would be earned or
lost with respect to the Participant’s Account Balance (including, with respect
to Stock Units, dividend equivalents and other adjustments) if amounts equal to
that Account Balance were actually invested in the Investment Measurement
Options in the manner specified by the Participant.

 

18



--------------------------------------------------------------------------------

(b) Each Eligible Executive may elect, at the same time as a Deferral Election
is made, to have one or more of the Investment Measurement Options applied to
current deferrals. Such election with respect to current deferrals may be
changed at any time upon appropriate notice to the Plan recordkeeper.
Corporation Contributions and Savings Plan Credits will be hypothetically
invested in the same manner as amounts attributable to a Participant’s Deferral
Elections for such calendar year, unless the Participant elects otherwise if
permitted by the Committee.

(c) Subject to the restrictions described in Sections 6.2(d) and (e), a
Participant may elect to change the manner in which Investment Measurement
Options apply to existing Account Balances. Such an election will be effective
as soon as practicable after the Participant has provided appropriate notice to
the Plan recordkeeper.

(d) Notwithstanding anything to the contrary in the Plan, deferrals of
Performance Unit Compensation will be held as Stock Units and may not be treated
as invested under any other Investment Measurement Option.

(e) The following rules apply to Investment Measurement Options.

(1) The percentage of a Participant’s current deferrals and/or Account Balance
to which a specified Investment Measurement Option is to be applied must be in
integral multiples of one percent (1%). The Participant may change the specified
Investment Measurement Options which shall apply to his or her Account(s) on

 

19



--------------------------------------------------------------------------------

any business day as of which the Plan’s recordkeeper is open for business.
Changes in a specified Investment Measurement Option with respect to a
Participant’s Account will be effective as soon as administratively practicable
following receipt of the Participant’s election.

(2) To the extent that a Participant has not specified an Investment Measurement
Option to apply to all or a portion of his or her current deferrals, Corporation
Contributions, Account Balance and/or, effective January 1, 2007, Savings Plan
Credits, the Fidelity Balanced Fund (effective as of January 1, 2007) or such
other fund as designated by the Committee from time to time shall be deemed to
be the applicable Investment Measurement Option.

(3) The chosen Investment Measurement Option or Options shall apply to deferred
amounts on and after the date on which such amounts are credited to the
Participant’s Account.

(f) The Committee shall have the authority to modify the rules and restrictions
relating to Investment Measurement Options (including the authority to change
such Investment Measurement Options prospectively) as it, in its sole
discretion, deems necessary.

Article VII

Payment of Deferred Amounts

7.1 Form and Time of Payment. The benefits to which a Participant or a
Beneficiary may be entitled under the Plan shall be paid in accordance with this
Section 7.1.

 

20



--------------------------------------------------------------------------------

(a) All payments under the Plan shall be made in cash in U.S. dollars, provided,
however, that unless otherwise provided by the Committee, Stock Units shall be
paid in shares of Unisys Common Stock.

(b) Except as otherwise provided in Section 4.4 with respect to Savings Plan
Credits or in Section 7.1(e), 7.2 or 7.3, (1) for payment of a Participant’s
Account Balance upon Separation from Service, the Account Balance shall be
valued as of the last Valuation Date in the month in which the Participant’s
Separation from Service occurs and payment shall commence on the first day of
the next month (notwithstanding the foregoing, if the Participant is a
“specified employee” within the meaning of Code section 409A and as designated
by the Committee, distribution in a single sum will be made on, or distribution
in installments will commence on, the first day of the seventh month following
the date of the Participant’s Separation from Service), (2) for payment upon any
other date or dates specified in the Participant’s Deferral Election or
Elections or the Participant’s Revised Election or Elections (to the extent that
the Revised Election or Elections has or have become effective) the Account
Balance shall be valued as of the last Valuation Date in the month in which such
date occurs and payment shall commence on the first day of the next month, and
(3) all payments shall be made in the form or forms specified in the
Participant’s Deferral Election or Elections or the Participant’s Revised
Election or Elections (to the extent that the Revised Election or Elections has
or have become effective), provided, however, that payment of a Participant’s
Savings Plan Credits Account will be made in the form of a single sum upon the
Participant’s Separation from Service with the Corporation, or later, as
provided in Section 4.4.

 

21



--------------------------------------------------------------------------------

(c) To the extent a Participant has not specified the form or time of payment of
his or her Account Balance, payment of the portion of the Participant’s Account
attributable to Deferral Elections and the Participant’s Corporation
Contributions Account will be made in a single sum upon the Participant’s
Separation from Service. Notwithstanding the foregoing, if the Participant is a
“specified employee” within the meaning of Code section 409A and as designated
by the Committee, distribution will be made in a single sum on the first day of
the seventh month following the date of the Participant’s Separation from
Service.

(d) To the extent a Participant has elected payment in the form of annual
installments, each installment payment after the initial installment payment
shall be made on or about March 31 of each year following the year in which the
first installment was paid. With respect to each Deferral Election made by a
Participant, the amount of each annual installment payment to be made to a
Participant or Beneficiary under such Deferral Election shall be determined by
dividing the portion of the Participant’s Account Balance attributable to such
Deferral Election as of the latest Valuation Date preceding the date of payment
by the number of installments remaining to be paid under such Deferral Election,
and the number of shares of Unisys Common Stock delivered to a Participant who
is receiving installments from his or her Stock Units Account shall be the
quotient of (x) divided by (y) where (x) equals the amount to be distributed in
an installment and (y) equals the Fair Market Value on the Valuation Date, with
the amount attributable to any fractional share payable in cash in U.S. dollars.

(e) Notwithstanding any Deferral Election made by the Participant or any
provision of the Plan to the contrary:

(1) If the Participant’s Separation from Service occurs before the specific date
as of which all or a portion of the Participant’s Account Balance is scheduled
to be paid, the payment of that portion of the Participant’s Account Balance
will commence upon the Participant’s Separation from Service and will be made in
the form elected by the Participant with respect to a distribution upon
Separation from Service. Notwithstanding the foregoing, if the Participant is a
“specified employee” within the meaning of Code section 409A and as designated
by the Committee, distribution in a single sum will be made on, or distribution
in installments will commence on, the first day of the seventh month following
the date of the Participant’s Separation from Service.

 

22



--------------------------------------------------------------------------------

(2) If a Participant’s Separation from Service occurs after the Participant
begins to receive any portion of an Account Balance that was to be paid to the
Participant as of a specific date, the remaining portion of such Account Balance
shall continue to be distributed in accordance with the form of payment being
made to the Participant at the time of his or her Separation from Service.

(3) If, at the time of a Participant’s Separation from Service, the balance in
all of a Participant’s Accounts is $10,000 or less, the balance in all the
Participant’s Accounts shall be paid to the Participant in a single sum upon the
Participant’s Separation from Service, provided, however, that if the
Participant is a “specified employee” within the meaning of Code section 409A
and as designated by the Committee, the balance in all the Participant’s
Accounts shall be paid to the Participant in a single sum on the first day of
the seventh month following the date of the Participant’s Separation from
Service.

 

23



--------------------------------------------------------------------------------

(4) Any portion of a Participant’s Account Balance that has not been paid to the
Participant as of the date of his or her death shall be paid to the
Participant’s Beneficiary in a single sum on the first day of the month
following the month in which the Participant’s death occurs.

(5) If a Participant demonstrates to the satisfaction of the Committee that he
or she has incurred an “unforeseeable emergency” within the meaning of Code
section 409A, the Participant may receive a distribution of the amount necessary
to meet his or her unforeseeable emergency as determined by the Committee in
accordance with Code section 409A and regulations thereunder.

7.2 Revised Election.

(a) Pursuant to a Revised Election, a Participant may specify:

(1) a date for the commencement of the payment of the Participant’s Account
Balance attributable to Deferral Elections that, if the Participant originally
elected a specified date for payment (as opposed to payment upon Separation from
Service), is a date at least five years after the date specified in the
Participant’s applicable Deferral Election; and/or

(2) a form of payment that calls for a greater number of annual installment
payments than that specified in the Participant’s applicable Deferral Election,
or a number of annual installment payments where the Participant specified a
single sum payment in his or her applicable Deferral Election, provided that the
first installment begins no earlier than five years after the date on which the
Participant originally elected that distribution commence.

 

24



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, a Participant may not elect a time of benefit
commencement and/or a form of payment to the extent that such an election would
cause any payments to be made after the March 31 first following the date that
is 20 years after the date of the Participant’s Separation from Service.

(b) A Participant may make no more than three Revised Elections with respect to
the portion of the Participant’s Accounts attributable to Deferral Elections.

(c) To be effective, a Revised Election must:

(1) meet the requirements of Sections 7.2(a) and 7.2(b) above;

(2) be made in writing by the Participant on a form furnished for such purpose
by the Corporate Executive Compensation Department; and

(3) be submitted to the Corporate Executive Compensation Department on or before
the date that is one year before the date on which the portion of the
Participant’s Account Balance attributable to the Deferral Election that is the
subject of the Revised Election would, absent the Revised Election, first become
payable.

7.3 SEC Rule 16b. If deemed necessary to comply with Rule 16b-3 under the
Securities and Exchange Act of 1934, as amended, the Corporation may delay
payment with respect to Stock Units until six months following the date on which
the Stock Units were credited to the Participant’s Account.

 

25



--------------------------------------------------------------------------------

Article VIII

Miscellaneous

8.1 Amendment. The Board may modify or amend, in whole or in part, any of or all
the provisions of the Plan, or suspend or terminate it entirely; provided,
however, that any such modification, amendment, suspension or termination may
not, without the Participant’s consent, adversely affect any amount credited to
him or her under the Plan for any period prior to the effective date of such
modification, amendment, suspension or termination, except that no Participant
consent is necessary if such modification, amendment, suspension or termination
is necessary to comply with the requirements of Code section 409A. The Plan
shall remain in effect until terminated pursuant to this provision.

8.2 Administration. The Committee shall have the sole authority to interpret the
Plan and in its sole discretion to establish and modify administrative rules for
the Plan, including, but not limited to, establishing rules regarding elections,
hypothetical investments and distributions. The Committee may delegate to any
person or persons the authority and responsibility for all or any aspect of
administration of the Plan in its sole discretion. Notwithstanding any provision
of the Plan to the contrary, the Committee (or its delegate) shall administer
the Plan in a manner that is consistent with the requirements of Code section
409A. All expenses and costs in connection with the operation of this Plan shall
be borne by the Corporation. The Corporation shall have the right to deduct from
any payment to be made pursuant to this Plan any federal, state, local or
foreign taxes required by law to be withheld, and any associated interest and/or
penalties.

 

26



--------------------------------------------------------------------------------

8.3 Governing Law. The Plan shall be construed and its provisions enforced and
administered in accordance with the laws of the Commonwealth of Pennsylvania
except as such laws may be superseded by the federal law and without regard to
Pennsylvania’s conflict of laws rules.

8.4 Unfunded Plan. It is intended that the Plan constitute an “unfunded” plan
for deferred compensation. The Corporation may authorize the creation of trusts
or other arrangements to meet the obligations created under the Plan; provided,
however, that, unless the Corporation otherwise determines, the existence of
such trusts or other arrangements is consistent with the “unfunded” status of
the Plan. Any liability of the Corporation to any person with respect to any
Account under the Plan shall be based solely upon any contractual obligations
that may be created pursuant to the Plan. No such obligation of the Corporation
shall be deemed to be secured by any pledge of, or other encumbrance on, any
property of the Corporation.

8.5 Payment of FICA and Other Taxes. Generally, any Federal Insurance
Contributions Act (“FICA”) or other taxes that are payable by the Participant
and are required to be withheld by the Corporation during any period with
respect to amounts deferred under the Plan pursuant to Section 3.1 or, effective
January 1, 2007, amounts credited by the Corporation pursuant to Sections 4.1 or
5.1 during such period shall be withheld from the compensation otherwise
currently payable to the Participant during the period.

 

27